Exhibit 10.1




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment") is made this
4th day of JUNE , 2009, by and between CUISINE SOLUTIONS, INC., a Delaware
corporation (the "Borrower"), and BRANCH BANKING AND TRUST COMPANY (the "Bank").




R E C I T A L S




WHEREAS, the Bank is the owner and holder of a certain note in the amount not to
exceed SEVEN MILLION FIVE HUNDRED THOUSAND AND N0/100 DOLLARS ($7,500,000.00),
made payable by the Borrower to the order of Bank (the "Note"); and




WHEREAS, the Note is secured by a certain Loan and Security Agreement by and
between the Borrower and the Bank dated June 15, 2007, as amended, which Loan
and Security Agreement, as previously amended, is hereinafter referred to as the
"Loan Agreement"; and




WHEREAS, Borrower and Bank have agreed to further amend the Loan Agreement
pursuant to the terms and conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the premises and the sum of Ten and 00/100
Dollars ($10.00) in hand paid by each of the parties hereto to the other,
receipt of which by each of the parties hereto from the other is hereby
acknowledged, and in consideration of the mutual covenants and undertakings
hereinafter set forth, the parties hereto, for themselves and for their
respective heirs, successors, personal representatives and assigns, hereby
covenant and agree as follows:


1.

The "WHEREAS" clauses set forth above are incorporated herein by this reference
as if set forth in full.




2.

Section 6.13 (b) of the Loan Agreement is hereby deleted and the following
hereby substituted therefor:




“6.13

Financial Covenants.




(b) Borrower will maintain Tangible Net Worth plus Subordinated Debt of not less
than $18,000,000.00 to be tested by the Bank on a quarterly basis."  




3.

Schedule DD attached hereto shall replace in all respects the Schedule DD
currently attached to the Loan Agreement.








- 1 -




--------------------------------------------------------------------------------

4.

Nothing herein contained shall in any way be construed to impair the Loan
Agreement or the lien thereof. The parties to this Amendment do not intend that
this Amendment be construed as a novation of either the Note or the Loan
Agreement.




5.

The Borrower further covenants and agrees that it knows of no defenses or
setoffs with respect to the Note or with respect to the Loan Agreement, as
modified by the terms herein, or with respect to the collection or enforcement
of any of the same. Borrower hereby releases and discharges Bank from any and
all claims, demands, rights and causes of action, whether known or unknown,
which Borrower may now have against Bank on account of the loan evidenced by the
Note, and covenant not to sue the Bank on account of any such claim, demand,
right or cause of action. The Borrower covenants and warrants that each and
every of the provisions of the Note are in full force and effect and are lawful
and binding obligations of the Borrower and enforceable in accordance with their
respective terms.




6.

Each and every of the terms and provisions of this Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors, personal representatives and assigns.




IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement, under seal as of the date first above written.




 

 

BORROWER:

 

 

CUISINE SOLUTIONS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

[cuis101002.gif] [cuis101002.gif]

[SEAL]

 

 

 

Stanislas Vilgrain,

 

 

 

 

President

 

 

 

 

 

 

 

 

By:

[cuis101004.gif] [cuis101004.gif]

[SEAL]

 

 

 

Ronald Zilkowski,

 

 

 

 

Treasurer

 











- 2 -




--------------------------------------------------------------------------------




 

 

BANK::

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Henry Abbott

[ SEAL]

 

 

Name:

Henry Abbott

 

 

 

Title:

Vice President

 








- 3 -


